PER CURIAM:
Joseph H. Christian appeals the district court’s order granting Defendants’ motion for summary judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Christian v. Vought Aircraft Indus., Inc., No. 5:09-cv-00186-FL (E.D.N.C. Oct. 20, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.